ON APPLICATION FOR REHEARING
I.
CARVER, J.
Defendant’s able counsel urge that Subsection (e) of Section 8 of the Compensation Act should apply.
*418It seems clear to us that it cannot.
This subsection begins: “In cases not falling within any of the provisions already made,” etc.
We think the case does fall within a previous provision of the statute.
II.
Counsel also urge that as Doctor Slicer estimated the injury to plaintiff’s foot at twenty-five per cent and as total loss of a foot is only sjxty per cent of wages for 125 weeks, a construction which gives the plaintiff compensation for 300 weeks makes the statute absurd. They imply that compensation should be awarded on the basis of one-fourth the loss of a foot.
We find no warrant in the law for appraising the injury in this manner. The impairment of the foot is not the only thing to be considered. The pain suffered by the plaintiff is an element which cannot be ignored; nor can the fact be ignored that his earning capacity is reduced. If the injury as a whole partially disables plaintiff from doing Work of a reasonable character it falls clearly within the express provision of Subsection (c) of Section 8, which provides:
“For injury producing partial disability to do work of any reasonable character sixty per centum of the difference between wages at the time of injury and wages which the injured employee is able to earn thereafter during the period of disability, not however beyond 300 weeks.”
In the case of small wage earners the weekly compensation under Subsection (d) is greater than under Subsection (c), Subsection (d) allowing 60 per cent of full wages, whereas Subsection (c) allows only 60 per cent of the amount of reduction in wages. In cases where partial disability is only temporary, compensation will not have to be paid for as long a time as under Subsection (d), which fixes the time at 125 weeks.
Subsection (d) applies, we think, to cases where the injury is confined to the loss of a member or part of a member. It does not apply to cases where the member is not only lost or impaired but there is also present some other feature increasing the injury as, for instance, pain, or the presence of a member of little or no use and hampering the injured person in his needful activities.
Where a member is amputated and the amputation is followed by good healing, leaving no other injurious effects than the mere loss of the member, we think the injury is not so great as where the member, is left present but in a condition that hampers its possessor worse than if it were absent.
In Sweeney vs. Black River Lumber Company, 150 La. 1062, 91 South. 511, the Supreme Court held that the measure of compensation for partial disability under the Workman’s Compensation Law should not be determined upon the opinions of physicians or surgeons as to the extent by which the injured party’s physical powers or functions had been reduced but by the difference between the wages at the time of the injury and the wages which the injured employee was able to earn thereafter.
In that case the lower court awarded $11.00 a week, being 55 per cent of $20.00 a week, upon the- basis of the testimony of physicians- that plantiff’s injury had reduced his physical powers or functions one-third. His wages at the time of the injury being $60.00 a week. The court held this method of arriving at the compensation erroneous and increased it to $16.00 a week, based on reduction of earning capacity.
In Dennis vs. Huber, 151 La. 589, 92 South. 126, where the plaintiff had received *419an injury to his hand and wrist which incapacitated him for heavy work but left him able to perform the duties of a watchman and do other light work, the Supreme Court held that the injury produced partial disability entitling plaintiff to compensation under Subsection (c) of Section 8.
III.
Counsel also argue that the court should not apply Subsection (C) because plaintiff did not show inability to do any'kind of work except heavy oil field labor and was farming at the time of the trial, which, they say, shows that he could do farm labor.
The plaintiff does not say that he can 'do all kinds of farm labor, and we are satisfied he cannot. We do not think it was incumbent on plaintiff to take up the whole category of occupations and testify, that he could not do the work of any or all of those occupations. It needs no witness to satisfy us that a man with the arch of his foot fallen, a joint of it inflamed and the foot subject to painful 'swelling, is partially disabled to do work •of almost any character.
The plaintiff was an uneducated man, having gone to school only through- the fourth grade and is not fitted by training for any but manual labor.
We cannot conceive of any kind of manual labor for which the condition of his foot does not render him' less able than if his foot were in good condition. This is what we understand to be partial disability. If he were rendered wholly unable to work this would not be partial disability but total disability, entitling him to compensation under Subsections (a) or (b), according as the disability was temporary or permanent.
IV.
Counsel also argue that it is not partial disability to do heavy work for which compensation is allowable under the statute but only for partial disability to do work of any reasonable character, arguing then that farm work. They conclude the plaintiff has not brought himself under Subsection (c).
As pointed out above, the Supreme Court decided in the Dennis case that a plaintiff who could, before the injury, do heavy work, but afterwards could only do light work was partially disabled.
The plaintiff in this case was earning $56.00 a week and is engaged now in farm work, some of which he can do and some of which we are satisfied the condition of his foot will not permit him to do, which work, the evidence shows, is valued at $1.50 a day or, say, $9 a week of six days. This would be a reduction of $47.00 a week. If,' though, he could make as much as $26.00 a week, the reduction in his earning capacity would be $30.00 a week, 60 per cent of which would be $18.00 a week, the amount allowed by our judgment. We are satisfied that he cannot earn more than $26.00 a week with his foot in the condition it was at the time of the trial.
Rehearing refused.